     Case 3:18-cr-03677-W Document 122 Filed 02/27/20 PageID.960 Page 1 of 3




 1   Devin Burstein (Ca. 255389)
     Warren & Burstein
 2
     501 West Broadway, Suite 240
 3   San Diego, Ca., 92101
 4   (619) 234-4433
     db@wabulaw.com
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                      SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                  Case No. 18-cr-3677-W
11
12               Plaintiff,
                                                Opposition to the government’s
13         v.                                   motion to exceed page limit
14
     DUNCAN D. HUNTER,
15
16               Defendant.
17
18
           Congressman Hunter respectfully requests the Court deny the
19
20   government’s motion to file an overlength sentencing memorandum.
21
           How many pages does it take to tell the story of a couple whose personal
22
23   finances were in disarray, so they improperly used campaign funds to cover
24
     their expenses? If the intended audience is this Court, as it should be, the
25
26   answer is not many. The Court already knows the facts and circumstances. On
27
     the other hand, if the audience is someone or something else (e.g., the press),
28
29   the answer is too many.
30




                                            1
     Case 3:18-cr-03677-W Document 122 Filed 02/27/20 PageID.961 Page 2 of 3




 1         And that is the troubling truth.          The government’s proposed
 2
     memorandum, like its 47-page indictment, is not designed to ensure justice but
 3
 4   to maximize coverage. If court rules get in the way, no matter. The ends justify
 5
     the means.
 6
 7         Apparently, it was not enough for Congressman Hunter to sign the plea
 8
     agreement the government drafted. It was not enough that he pleaded guilty
 9
10   within the timeframe it mandated. It was not enough that he accepted full
11
     responsibility and resigned from Congress. And as for the government’s own
12
13   press releases, press conferences, and incendiary public comments, those too
14
     were not enough.
15
16         Now, the government tells this Court it needs extra pages.          But its
17
     purported rationale is specious. Congressman Hunter has clearly stated:
18
19      • “I misused campaign funds.” PSR at 36.
20
21
        • “I pleaded guilty because I am guilty. I misspent campaign funds to
          cover personal expenditures, and I allowed Margaret to do the same.”
22        PSR at 38.
23
24      • “Any punishment for the misuse of campaign funds should be mine
          alone. Margaret and my children have been through enough.” PSR at
25
          39.
26
27         Thus, the government’s claimed need for extra pages because of
28
     Congressman Hunter’s “equivocation” is nonsense. Dckt. 121 at 3. So is its
29
30   suggestion that there is a paradox between Congressman Hunter’s guilty plea



                                            2
     Case 3:18-cr-03677-W Document 122 Filed 02/27/20 PageID.962 Page 3 of 3




 1   and his desire to protect his children.        Dckt. 121 at 2.       In the end, the
 2
     government’s proposed memorandum will be more of the same – a review of
 3
 4   uncontested facts that have already been repeated ad nauseum. That is not
 5
     grounds for more words, it is a cry for less. If the prosecution cannot say what
 6
 7   it needs to in 25 pages, that is a problem of its own making.
 8
              In any event, “[t]he prosecutor’s job isn’t just to win, but to win fairly,
 9
10   staying well within the rules.” United States v. Maloney, 755 F.3d 1044, 1046
11
     (9th Cir. 2014) (en banc) (internal quotations omitted). Congressman Hunter,
12
13   therefore, respectfully requests the Court deny the motion to exceed the page
14
     limit.
15
16
17
                                                     Respectfully submitted,
18
19   Dated: February 27, 2020                        /s/ Devin Burstein
20                                                   Devin Burstein
                                                     Paul Pfingst
21
22
23
24
25
26
27
28
29
30




                                                3
